 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5901 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to authorize the tax court to appoint employees.  
 
 
1.Authority of tax court to appoint employees 
(a)In generalSubsection (a) of section 7471 of the Internal Revenue Code of 1986 (relating to employees) is amended to read as follows: 
 
(a)Appointment and compensation 
(1)ClerkThe Tax Court may appoint a clerk without regard to the provisions of title 5, United States Code, governing appointments in the competitive service. The clerk shall serve at the pleasure of the Tax Court. 
(2)Judge-appointed employees 
(A)In generalThe judges and special trial judges of the Tax Court may appoint employees, in such numbers as the Tax Court may approve, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service. Any such employee shall serve at the pleasure of the appointing judge. 
(B)Exemption from federal leave provisionsA law clerk appointed under this subsection shall be exempt from the provisions of subchapter I of chapter 63 of title 5, United States Code. Any unused sick leave or annual leave standing to the law clerk’s credit as of the effective date of this subsection shall remain credited to the law clerk and shall be available to the law clerk upon separation from the Federal Government. 
(3)Other employeesThe Tax Court may appoint necessary employees without regard to the provisions of title 5, United States Code, governing appointments in the competitive service. Such employees shall be subject to removal by the Tax Court. 
(4)PayThe Tax Court may fix and adjust the compensation for the clerk and other employees of the Tax Court without regard to the provisions of chapter 51, subchapter III of chapter 53, or section 5373 of title 5, United States Code. To the maximum extent feasible, the Tax Court shall compensate employees at rates consistent with those for employees holding comparable positions in courts established under Article III of the Constitution of the United States. 
(5)ProgramsThe Tax Court may establish programs for employee evaluations, incentive awards, flexible work schedules, premium pay, and resolution of employee grievances. 
(6)Discrimination prohibitedThe Tax Court shall— 
(A)prohibit discrimination on the basis of race, color, religion, age, sex, national origin, political affiliation, marital status, or handicapping condition; and 
(B)promulgate procedures for resolving complaints of discrimination by employees and applicants for employment. 
(7)Experts and consultantsThe Tax Court may procure the services of experts and consultants under section 3109 of title 5, United States Code. 
(8)Rights to certain appeals reservedNotwithstanding any other provision of law, an individual who is an employee of the Tax Court on the day before the effective date of this subsection and who, as of that day, was entitled to— 
(A)appeal a reduction in grade or removal to the Merit Systems Protection Board under chapter 43 of title 5, United States Code, 
(B)appeal an adverse action to the Merit Systems Protection Board under chapter 75 of title 5, United States Code, 
(C)appeal a prohibited personnel practice described under section 2302(b) of title 5, United States Code, to the Merit Systems Protection Board under chapter 77 of that title, 
(D)make an allegation of a prohibited personnel practice described under section 2302(b) of title 5, United States Code, with the Office of Special Counsel under chapter 12 of that title for action in accordance with that chapter, or 
(E)file an appeal with the Equal Employment Opportunity Commission under part 1614 of title 29 of the Code of Federal Regulations,shall continue to be entitled to file such appeal or make such an allegation so long as the individual remains an employee of the Tax Court. 
(9)Competitive statusNotwithstanding any other provision of law, any employee of the Tax Court who has completed at least 1 year of continuous service under a non-temporary appointment with the Tax Court acquires a competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications. 
(10)Merit system principles, prohibited personnel practices, and preference eligiblesAny personnel management system of the Tax Court shall— 
(A)include the principles set forth in section 2301(b) of title 5, United States Code; 
(B)prohibit personnel practices prohibited under section 2302(b) of title 5, United States Code; and 
(C)in the case of any individual who would be a preference eligible in the executive branch, provide preference for that individual in a manner and to an extent consistent with preference accorded to preference eligibles in the executive branch.. 
(b)Effective dateThe amendments made by this section shall take effect on the date the United States Tax Court adopts a personnel management system after the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
